      Case 2:19-cv-00074-JTN-MV ECF No. 7 filed 05/01/19 PageID.28 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

 KELLY A. ZUELKE,

          Plaintiff,
                                                                    Hon. Janet T. Neff
 v.
                                                                    Case No. 2:19-cv-74
 AA RECOVERY SOLUTIONS, INC., et al.,

          Defendants.
 ________________________________/

                                     ENTRY OF DEFAULT

                 It appearing from the files and records that affidavit for default has been duly

filed and that defendants AA Recovery Solutions, Inc., and Payment Management

Services USA, LLC failed to plead or otherwise defend as required by the Federal Rules

of Civil Procedure.

                 NOW THEREFORE, on affidavit of counsel for plaintiff and in accordance

with the rules of this court, default is hereby entered against defendants AA Recovery

Solutions, Inc., and Payment Management Services USA, LLC according to Rule 55(a)

of the Federal Rules of Civil Procedure.


                                                     CLERK OF COURT

                                                     /s/ Michele

Date: May 1, 2019                                    By: Deputy Clerk
